
	

113 HR 4502 IH: Stop Meth Labs and Enhance Patient Access Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4502
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Attorney General to exempt certain products from the requirements of subsections
			 (d) and (e) of section 310 of the Controlled Substances Act if it is not
			 practical to use such products in the illicit manufacture of
			 methamphetamine.
	
	
		1.Short titleThis Act may be cited as the Stop Meth Labs and Enhance Patient Access Act of 2014.
		2.Exemption if it is not practical to use product in illicit manufacture of methamphetamineSection 310(e)(3) of the Controlled Substances Act (21 U.S.C. 830(e)(3)) is amended by striking if the Attorney General determines that the product cannot be used in the illicit manufacture of
			 methamphetamine and inserting if the Attorney General determines that it is not practical by processes known to be employed by
			 clandestine laboratory operators to use the product in the illicit
			 manufacture of methamphetamine.
		
